Motion Denied and Order filed June 19, 2018




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00281-CV
                                   ____________

                         IN THE INTEREST OF M. E. H.


                      On Appeal from the 345th District Court
                               Travis County, Texas
                      Trial Court Cause No. D-1-AG-15-002375

                                      ORDER

      This is a mother’s appeal from an order involving conservatorship of two-
year-old M.E.H. and an order directing her to pay roughly $42,000 in attorneys’ fees
to M.E.H.’s father.

      On May 17, 2018, appellant filed the same motion in this court and the trial
court asking “the court” to decrease the amount of security required to suspend
enforcement of the judgment to $3,000 or less. See Tex. R. App. P. 24.2(b) (requiring
the trial court to lower, under certain circumstances, the amount of security required
to suspend the judgment)

      The clerk’s record does not indicate that the trial court has ruled on the motion
or signed an order concerning supersedeas. Therefore, we have nothing to review.

      In any event, enforcement of a judgment involving custody or conservatorship
may not be suspended, with or without security, unless ordered by the trial court.
Tex. R. App. P. 24.2(a)(4). The clerk’s record does not contain an order permitting
suspension of the conservatorship order. Attorneys’ fees incurred in the prosecution
or defense of a claim (as opposed to attorneys’ fees that are an element of damages)
are not considered compensatory damages, and therefore an award of such fees does
not need to be superseded under Texas Rule of Appellate Procedure 24.2(a)(1). In
re Nalle Plastics Fam. Ltd. P’ship, 406 S.W.3d 168, 174 (Tex. 2013) (orig.
proceeding).

      Appellant’s motion is DENIED.



                                  PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby




                                         2